ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-060, concluding that JOSEPH J. LaROSA of MARLTON, who was admitted to the bar of this State in 1993, should be reprimanded for violating RPC 1.5(a) and (c) (excessive fee), and good cause appearing;
It is ORDERED that JOSEPH J. LaROSA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*276ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.